Citation Nr: 1203265	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of post-operative left lung cancer, including as secondary to presumed herbicides exposure.

2.  Entitlement to service connection for post-operative scar residuals.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1966 to November 1970.
 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky, that denied the benefits sought on appeal.

The Veteran testified at a Board hearing in October 2011 before the undersigned Veterans Law Judge via video conference with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is of record and has been reviewed.


FINDING OF FACT

Lung cancer and/or surgical scar residuals were not clinically manifested in service or within the first post service year, and not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).
2.  Post-operative lung cancer surgical scar residuals were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content-compliant compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran's representative's assertion at the hearing that the VA medical nexus opinion was incomplete.  See Transcript, p.  For the reasons discussed in the decision below, however, the Board rejects the assertion.  Otherwise, neither the Veteran nor his representative has asserted any failure by VA to assist the Veteran with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, which the Veteran in this case asserts, service connection will also be presumed for certain specified diseases, including lung cancer, based on presumed exposed to herbicides agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may also be established directly if a medical condition does not carry a regulatory presumption.  When a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Service treatment records do not contain any entries related to complaints of a respiratory disorder or symptoms that were noted as potentially related to lung cancer.  The November 1970 Report Of Medical Examination For Separation reflects the Veteran's Lung's and chest were assessed as normal.  He was deemed physically fit for worldwide duty and separation from active service.

Medical records do not show the Veteran's lung cancer to have manifested to at least a compensable degree within one year of his separation from active service.  The medical records note the Veteran's diagnosis with lung cancer in November 2007.  Therefore, there is no factual basis for service connection on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Direct Service Connection.

Service personnel records show the Veteran's unit deployed aboard the USS Enterprise for temporary duty from January to July 1969.  Although the service personnel records do not note the exact date the Veteran's unit boarded or landed on the USS Enterprise in January 1969, the Veteran asserts he was aboard the vessel at the time of the accidental detonation of ordinance on the flight deck in mid-January 1969.  Resolving all doubt in the Veteran's favor, the Board finds that he was in fact aboard the vessel at the time of the accident.  See 38 C.F.R. §§ 3.102, 3.159(a)(2).

The Veteran asserts that his lung cancer is causally related to the toxic fumes he inhaled immediately after the accident, to include while the fires were fought and eventually extinguished.  The Veteran testified that, after the explosions opened holes in the structure of the vessel, "in came jet fuel and water and who else knows what," and he and other members of the crew were all soaked and wet.  See Transcript, p. 4.

The Board notes there are no entries of any kind in the Veteran's service treatment records from February 1967 to September 1969.  On the other hand, neither is there any notation that any part of the service treatment records were lost or destroyed.  In any event, the Veteran testified he did not experience any respiratory symptoms or seek or receive medical treatment for any in the aftermath of the accident.  The Veteran stated his respiratory symptoms started approximately in 2005 or 2006.  Id.

The October 2010 VA examination report reflects the examiner reviewed the claims file.  The examiner noted the Veteran's reported history of having been exposed to the fumes from the major fire aboard the USS Enterprise.  The Veteran also reported that he was not aware of other crew members having developed medical problems as a result of the fire.  The examiner reviewed and noted the records of the Veteran's diagnosis with lung cancer and the subsequent surgery to excise the left upper lobe.  The examiner opined that it was not at least as likely as not that the Veteran's lung cancer was causally connected to the fumes he may have inhaled during the USS Enterprise fire.  The examiner noted that a review of the types of jet fuel used in 1969 revealed no known significant carcinogens when inhaled in small amounts.  The examiner opined further that the Veteran's greater exposure to known carcinogens occurred from his long-term use of cigarettes.  As a result, the examiner opined, it was more likely than not that the Veteran's lung cancer was secondary to his prolonged exposure to the known carcinogens in tobacco smoke.  Thus, there was less than a 50-percent probability the Veteran's lung cancer resulted from his exposure to the USS Enterprise fire.

The Board notes the Veteran's opinion and assertion to the contrary.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The issue in the Veteran's case is not merely establishing a diagnosis of a disease or medical condition such as varicose veins, but opining on the etiology or probable cause of his lung cancer.  The Board finds that in this case the Veteran's opinion as to the etiology of his lung cancer is not competent, as diagnosing and opining on the etiology of lung cancer is beyond the training and experience of the average lay person.  38 C.F.R. § 3.159(a)(1): see Davidson, 581 F.3d 1313.   Further, the Veteran conceded that no medical professional had told him his lung cancer was causally related to his service aboard the USS Enterprise, as the Veteran never mentioned the event to his treating physicians.  Transcript, p. 6; see also id. and Buchanan, 451 F.3d at 1337, and Jandreau, 492 F.3d at 1377.  Thus, the Board accepts the VA medical examiner's opinion over that of the Veteran.

As noted in the earlier discussion of compliance with the VCAA, the Veteran's representative asserts that the VA examiner's opinion is incomplete because he did not specifically address the other fumes that may have been generated by the fire, such as those generated by the detonation of napalm balms.  The representative also took issue with the VA examiner's notation that the Veteran inhaled small amounts of fumes.  The representative asserts it is more plausible that the Veteran inhaled vast amounts of fumes.  See Transcript, p. 3.  The Board finds that the representative is not competent to assess the type and amount of fumes inhaled as he was not present at the incident.

As for the examiner's assessment that the amount of jet fuel fumes the Veteran inhaled was small, a fair reading of the opinion clearly shows the examiner meant small in comparison to the many years the Veteran smoked cigarettes.  The Veteran's private treatment records of April 2008 note a smoking history of 1-pack per day times 25 years.  The Board acknowledges the examination report reflects that the examiner did not specifically address potential fumes other than those from jet fuel.  In light of the essence of the examiner's opinion, however, the Board finds it does not diminish the weight to be accorded the examiner's opinion.  It was noted that the Veteran did not suffer from immediate respiratory problems following the fire and that lung cancer was not diagnosed until many years after service.  It is clear the examiner determined the Veteran's extensive history of cigarette smoking and the first manifestations of chronic lung disease many years after the incident were significant parts of his history.  Consequently, the Board finds the examiner conducted a review of the claims file, assessed the evidence, to include the Veteran's reports, and provided a rational basis for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds it adequate for appellate review purposes.

Presumed Herbicide Exposure.

The Veteran's alternative basis for claiming entitlement to service connection is that he set foot ashore in Vietnam on two occasions.

Service personnel records and information provided by the U. S. Army and Joint Services Records Research Center (JSRRC) note the USS Enterprise was conducting combat operations off the shores of Vietnam at the time of the fire discussed above.  Service in Vietnam includes service in the waters offshore if the service involved duty or visitation ashore in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In his notice of disagreement the Veteran related that he served as a parachute rigger.  He described parachute riggers as the aviators' best friend.  As a result, the Veteran related, parachute riggers received opportunities that other enlisted personnel could only hope for.  On occasions in May and June 1969, a seat was available on a helicopter, and the aircraft commander apparently invited the Veteran aboard.  The Veteran relates that they had five minutes to get airborne and oversee the incoming landings of aircraft.  So, the Veteran asserts, he jumped into a flight suit, grabbed a helmet, and off they went.  After the last aircraft landed on the Enterprise, they took the 15 minute flight to Cam Rahn Bay, Vietnam, where they picked up supplies and then returned to the Enterprise.  The Veteran provided an aircraft tail number and the pilot's name.  He asserts that he was on the ground in Vietnam approximately three hours on each occasion.  He concedes that there probably are no records of those events, just as there are none related to other occasions he was allowed to fly in Naval aircraft, to include "back seat" time.

The RO, pursuant to advice from the JSRRC, asked the National Archives to search the deck logs and other pertinent documents of the USS Enterprise for the period May and June 1969.  The March 2010 National Archives reply noted that a search failed to find any entries that confirmed the Veteran's information.  Thus, the only evidence of having set foot in Vietnam is the Veteran's assertions.  The Board acknowledges the Veteran's assertions may not be rejected solely because there is no documented evidence to confirm or corroborate his assertions.  (Emphasis added)  See generally Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In resolving this question, the Board first finds that, as a parachute rigger, flying aboard operational aircraft was not part of the time, place, and circumstances of the Veteran's service.  Cf. 38 U.S.C.A. § 1154(a).  A July 2008 statement submitted by the Veteran notes that his place of duty aboard the Enterprise was in the Parachute loft.  Service personnel records also indicate as much.  The Veteran's description does not indicate that he served in close proximity to the flight deck where he would be told to jump onboard an aircraft on a moment's notice.  Consequently, the Board finds the Veteran's lay testimony and assertions do not carry the significant weight that 38 U.S.C.A. § 1154(a) allows-where appropriate.

When the factors involved in assessing credibility are considered, especially the Veteran's current interest in prevailing, the Board finds incredible, the Veteran's assertion of having set foot in Vietnam on two occasions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (must weigh the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and, one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.).  Thus, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e).  The benefit sought on appeal is denied for the above stated reasons.

Scars.

The claim of entitlement to service connection for the post-operative lung cancer scar residuals is based solely on the scar residuals of the surgery that removed left lung lobe.  In as much as the Board finds the preponderance of the evidence is against the Veteran's claim for his post-operative lung cancer, there is no factual basis for entitlement to service connection for the scar residuals.  See 38 C.F.R. §§ 3.303, 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals of post-operative lung cancer, including as secondary to presumed herbicides exposure, is denied.

Entitlement to service connection for post-operative lung cancer scar residuals is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


